2 F.3d 1153
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Stephen WARD, Plaintiff/Appellant,v.Lieutenant Billy PICKERING, et al. Defendants/Appellees.
No. 91-3853.
United States Court of Appeals, Seventh Circuit.
Submitted July 20, 1993.*Decided Aug. 5, 1993.

Before CUMMINGS, COFFEY and RIPPLE, Circuit Judges.

ORDER

1
Stephen Ward sued several prison officers alleging that they used unreasonable force against him, thus violating his civil and constitutional rights.  42 U.S.C. Sec. 1983.  Ward pleaded other claims in his complaint, but the judge dismissed them and they are not part of this appeal.  The officers moved to dismiss the case for failure to state a claim, and the district court judge referred the motion to a magistrate judge.  The magistrate judge held a hearing at which Ward represented himself and testified on his own behalf, and at which all the prison officers, testified, and were cross-examined by Ward.  At the close of this hearing the magistrate issued a report in which he recommended that judgment be entered in favor of the defendants.  The magistrate found that the officers used reasonable force against Ward given the situation, and that the injuries of which Ward complained could not have been caused by that force.  The district court adopted the magistrate's report and recommendation, from which Ward now appeals.


2
We affirm the judgment of the district court based on Video Views v. Studio 21, Ltd., 797 F.2d 538 (7th Cir1986).  Video Views holds that by failing to object to a magistrate judge's report and recommendation an appellant waives his right to raise the objections at a later time.  Because the rule is not jurisdictional we will overlook such waivers if the party can offer a justification for failing to object to the report and recommendation.  Id. at 540.  Ward offers no reason for his failure to object timely.  The magistrate judge gave him adequate notice of the requirement and the consequences of not meeting it.  Nothing in the record can be construed as an objection.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal has been submitted on the briefs